PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
George Plakas, d. b. a. Northern Contract1 ing Co., brought an action in the Municipal Court of Cleveland on an account and procured service by process of garnishment and advertisement. On Oct. 25, 1922, he obtained a default judgment. On Oct. 25, 1922, an order of garnishee was issued. On Oct. 31, 1922, a motion was filed to vacate this judgment. On Nov. 11, 1922, the bailiff returned the order of garnishment together with $641 to clerk. On Nov. 11, 1922, a motion to vacate w[as granted. On the 17th day of November, 1922, a statement of defense was filed. On May 29, the court, on its own motion, set aside its former order vacating the judgment and struck the motion from the files. The defendant prosecuted error from this latter ruling. In reversing the judgment below, the Court of Appeals held:
1. That the Court- had no power to vacate its former order on its own motion at a subsequent term of court.